Case 2:19-cv-00168-JAD-DJA Document 83
                                    82 Filed 12/22/20
                                             12/18/20 Page 1 of 2
                                                                3




                                                                    DJA




                                                ECF No. 82
Case 2:19-cv-00168-JAD-DJA Document 83
                                    82 Filed 12/22/20
                                             12/18/20 Page 2 of 2
                                                                3




                 22nd
